Citation Nr: 1531570	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  12-14 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO)
in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent right wrist limitation of motion associated with sprain with radial styloid deformity, dorsal tilting of lunate, and dorsal intercalated segmental instability status post-surgery.

2. Entitlement to an initial, compensable rating for right hand loss of strength associated with strain with lateral margin of capitate erosion.

3. Entitlement to an initial, compensable rating for intervertebral disc degeneration of the lumbar spine.

4. Entitlement to an initial, compensable rating for gastrointestinal disability associated with diverticulosis.


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from August 1988 to September 1996, and from September 1996 to August 2009. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO, inter alia, granted service connection for right wrist sprain with radial styloid deformity, dorsal tilting of lunate, and dorsal intercalated segmental instability status post-surgery and assigned an initial 10 percent rating, effective September 1, 2009; granted service connection for intervertebral disc degeneration lumbar and assigned an initial 0 percent (noncompensable) rating, effective September 1, 2009; granted service connection for right hand strain with lateral margin of capitate erosion and assigned an initial 0 percent (noncompensable) rating, effective September 1, 2009; as well as granted service connection for diverticulosis and assigned an initial 0 percent (noncompensable) rating, also effective September 1, 2009.

In December 2010, the Veteran filed a notice of disagreement (NOD) with the assigned ratings.  A statement of the case (SOC) was issued in April 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  In July 2014 correspondence, the Veteran was notified that VA records indicated that his Form 9 along with medical evidence was received on June 5, 2012.  VA reported that these documents could not be found in the claims file.  The Veteran was notified to send copies or fill out the enclosed VA Form 9 and VA Form 21-4142, Authorization and Consent to Release Information.  

Because the Veteran has disagreed with the initial ratings assigned following the award  of service connection, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In May 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  During  the hearing, the Veteran submitted a statement from his wife, accompanied by a signed waiver of initial RO consideration of the evidence  See 38 C.F.R. § 20.800, 20.1304 (2014).

This appeal has been processed utilizing the  paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems. 

For the reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this  appeal is warranted. 

The Veteran was last afforded a VA examination in April 2009 to evaluate his right wrist, right hand, lumbar spine and gastrointestinal disabilities.  However, he has continued to report ongoing symptomatology and at the Board hearing, he indicated that his right wrist, right hand, and gastrointestinal disabilities had worsened since the last examination.  

Specifically, in regards to his right (dominant) wrist, he indicated that there was a decrease in the range of motion and the wrist disability impacted his daily activities.  He stated that since the April 2009 VA examination, he received injections into his wrist at Hughston Clinic approximately two to three times.  He claimed that the wrist disability involved his ligaments and repeated use increased the pain.  In regards to his right hand disability, he reported experiencing decreased grip strength.  Regarding his gastrointestinal disability, he stated that stomach pain kept him awake at night.  He reported episodes of severe stomach pain occurring two to three times a year with treatment in the emergency room during the most recent episode.  In a May 2015 statement, the Veteran's wife stated that his abdominal pain issues impacted his sleep frequently over the last several years.  Additionally, she claimed that, more recently, the Veteran had trouble with completing tasks around the house and yard without significant pain in his right wrist and hand as well as his back. 

As for  lumbar spine disability, during the Board  hearing, the Veteran initially suggested that his back disability was the same as when he was previously examined in 2009, he also indicated he experienced more noticeable and probably worse incapacitating episodes.  He described his incapacitating episodes as occurring once every two to three months, three to four times a year, and lasting for approximately one week.  During an episode, he experienced trouble with moving around and getting out of bed.  He claimed that it was hard to find a comfortable position.  He reported that once or twice a year, he had sharp and shooting pain down his legs.  He also alleged that he had difficulty with bending over and needed to kneel down to tie his shoes.  He believed that he should be awarded at least a 10 percent rating for these symptoms and also evaluated for arthritis affecting multiple joints in his back.  In a May 2015 statement, the Veteran's spouse added that the Veteran's back pain caused him to barely be able to move around the house or get up and down out of a chair.  She claimed that these episodes occurred approximately every three months and lasted about a week.  She stated that she noticed the Veteran moving more slowly after days of working in the yard. 

Given the length of time since the last examinations, and the Veteran's and his wife's oral and written assertions as to ongoing and increased symptoms,  to ensure that the record reflects the current severity of the Veteran's service-connected right wrist, right hand, lumbar spine and gastrointestinal disabilities, the Board finds that more contemporaneous examinations, with findings responsive to the applicable rating criteria) are needed to properly evaluate these disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Hence, the AOJ should arrange for the Veteran to undergo VA examinations by appropriate medical professionals.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may  result in a denial of the claim(s).    See 38 C.F.R. §3.655  (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file any copy(ies) of any correspondence referencing the date and time of the examination(s)- preferably, any notice(s) of the date and time of examination(s)-sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the AOJ should  give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, notifying him that he has a full one-year period for response. See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. Adjudication of the claims should include consideration of whether "staged" rating (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, supra, is warranted.  The AOJ should consider all evidence associated with the claims file since the last adjudication.

Accordingly, these matters are hereby REMANDED for the following action:

1. Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
2. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA orthopedic, neurological, and gastrointestinal examinations of his right wrist, right hand, lumbar spine, and gastrointestinal system, respectively,  by appropriate medical professionals.

The entire electronic record, to include a complete copy of the REMAND, must be made available to eachhe examiner, and each examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

In addition to providing clinical findings outlined below, for each disability examined, the examiner should indicate whether, based on review of the Veteran's documented medical history and assertions, the disability has changed in severity at  any time since the September 1, 2009 effective date of the award of service connection; and, if so, the approximate date(s) of any such change(s) and the extent of severity of the disability at each stage. 

Each examiner must provide all examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached.

Right Wrist Examination: The examiner should conduct range of motion testing on the right wrist (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right wrist.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss .of the right wrist due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Right Hand Examination: The examiner should conduct range of motion testing of the right hand, to include the thumb and fingers (expressed in degrees).  The examiner should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also state whether there is evidence of a gap of one inch (2.5 cm) or more between any of the Veteran's right fingertips and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  He/she should also indicate whether the Veteran has actual or-due to functional loss associated with pain and/or weakness, to include with repetitive use and/or during flare-ups-comparable ankylosis of any right finger, and if so, whether any ankylosis (or comparable ankylosis) is favorable or unfavorable. 

Considering all clinical findings and assessments-to include with respect to functional loss associated with pain and/or weakness, to include with repetitive use and/or during flare-ups-the examiner should specifically indicate the extent to which the residuals of the Veteran's right hand disability impacts the function of the right hand, to include whether such residuals actually or effectively result in loss of use of the hand.  

Additionally, the examiner should indicate whether such residuals result in function comparable to amputation of any finger, and if so, the level at which such amputation would be effective (i.e., with or without metacarpal resection).

Lumbar Spine Examination:  The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  The examiner should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should specifically indicate whether there is x-ray evidence of arthritis; and, if so,  the joints affected in the lumbar spine.
The examiner should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Also, the examiner should clearly indicate whether the Veteran has neurological manifestations of the thoracolumbar spine disability.  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should provide an assessment of the severity of such disability. 

Further, considering all neurological and orthopedic findings, the examiner should render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his thoracolumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

The examiner should also provide comment as to functional effects of the Veteran's thoracolumbar disability on his activities of daily living, to include employment.

Gastrointestinal Examination: The examiner should identify, and comment on the existence, and frequency or extent of, as appropriate, all manifestations of the Veteran's diverticulitis.  The examiner should review the rating criteria and determine whether the Veteran's disability picture for diverticulitis is predominantly associated with the criteria for irritable colon syndrome, peritoneal adhesions, or colitis ulcerative.  

If the predominant disability picture is irritable colon syndrome, the examiner should render findings as to whether the irritable colon syndrome is mild with disturbances of bowel function with occasional episodes of abdominal distress; moderate with frequent episodes of bowel disturbance with abdominal distress; or severe with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

If the predominant disability picture is ulcerative colitis, the examiner should render findings as to whether ulcerative colitis is moderate, with infrequent exacerbations; moderately severe, with frequent exacerbations; severe, with numerous attacks a year and malnutrition, with health only fair during remissions; or pronounced, resulting in marked malnutrition, anemia, and general disability, or with serious complication, as liver abscess.

If the predominant disability picture is peritoneal adhesions, the examiner should render findings as to whether adhesions of the peritoneum are mild; moderate with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distention; or severe with definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea, or vomiting, following sever peritonitis, ruptures appendix, perforated ulcer, or operations with drainage.

Additionally, for each identified gastrointestinal impairment, the examiner should provide an assessment of the severity of such manifestation (as mild, moderate, or severe), and the frequency of such manifestation (as occasional, frequent, or more or less constant).


4. To help avoid future remand, ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing the requested actions, and any other notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the claims file since the last adjudication) and legal authority (to include consideration of whether staged rating of each  disability, pursuant to Fenderson (cited above) is appropriate).
 
6.  If any benefit sought on appeal  remains denied, furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him an appropriate period of time for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2014).



